Citation Nr: 1757198	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  00-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected painful abdominal scar, status post surgery for Crohn's disease (11 inch abdominal scar).

2.  Entitlement to a compensable evaluation for abdominal scar status post resection of the small intestine. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1985 until August 1987.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2016, the Board remanded this matter to schedule the Veteran for a hearing before a Member of the Board at the Columbia RO.  In August 2016, the Veteran presented hearing testimony before the undersigned Veterans Law Judge per the June 2016 remand.  A transcript of that proceeding has been associated with the claims folder.  

In an April 2017 Decision/Remand, the Board dismissed the Veteran's appeal regarding the issues of entitlement to service connection for hair loss and a respiratory disorder, and on whether there was clear and unmistakable error (CUE) in a November 1999 rating decision.  The Board denied the Veteran's claim of CUE in a March 1996 rating decision, and granted entitlement to earlier effective dates for service connection for two scars related to surgery for Crohn's disease.  The issues of entitlement to higher evaluations for service-connected scars were remanded for further development, and the matter has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking higher evaluation for two service connected scars, and remand is required for clarification regarding the nature of the second scar.  At the Board hearing, the Veteran testified that he had an external, abdominal scar and an internal scar where the intestine was resected during surgery.  Available medical evidence is inconclusive regarding the nature of the reported internal/second scar and thus evaluating such scar is not possible.  

An April 1999 VA intestine examination report documented the Veteran had a healed 30 centimeter median scar that went from above and around the umbilicus, to the right side, down to the midline, and to the suprapubic area.  A January 2001 VA examination report documented the presence of a 12 inch midline vertical scar that went around the umbilicus.   No mention was made of an internal scar, or other second scar.

A March 2004 VA examination report noted a well-healed midline scar going from above the umbilicus to the symphysis pubis, and measuring 11 inches.  There was some numbness on the adjacent area of the scar the whole distance, to about a centimeter on either side.  The scar was stable and there was no breakdown.  The assessment was well-healed surgical abdominal incision scar.  Again, no mention was made of a second scar, whether internal or not.

The Veteran underwent a VA scars examination in May 2012.  The examiner documented a post large and small bowel resection scar.  The examiner checked a box indicating the Veteran had two scars that were painful, and documented there was also numbness to a half inch on either side of the scar.  The examiner then specified there was one 30 centimeter linear scar of the anterior trunk described as a midline abdomen scar.  Although the examiner identified two scars, the examination report only included findings related to one scar.

The June 2013 rating decision granted entitlement to service connection for "painful abdominal scar, status post surgery for Crohn's Disease."  Service connection for "abdominal scar, status post resection of the small intestine" was granted with a noncompensable evaluation.  With regard to the painful abdominal scar status post surgery for Crohn's disease, no measurements were included in the rating decision.  The 10 percent evaluation was based on "one painful scar of the anterior trunk."  With regard to the abdominal scar status post resection of the small intestine, the rating decision reported that it was superficial and linear, located on the anterior trunk, measured "0.5 inches squared (3.0 centimeters squared)," and was painful but not unstable.  A review of the record fails to demonstrate reference to a 3 centimeter squared scar other than the reference in the rating decision.

The Veteran underwent another VA scars examination in June 2017, and the examiner noted two scars on the trunk that were painful and unstable.  The Veteran reported that the 11 inch abdominal scar was painful and would have cracks or openings that required ointment and bandages.  The examiner reported that scar number 1 was located on the anterior trunk, mid abdomen.  Scar 1 was linear and measured 27 cm (circa 11 inches) by 0.3 cm.  Scar number 1 was tender to palpation but it was not unstable upon inspection.  No other findings were included.

The most recent August 2017 Supplemental Statement of the Case (SSOC) reported that the abdominal scar was 11 inches and painful, and located on the anterior trunk.  The abdominal scar status post resection of the small intestine was described as located on the anterior trunk, and measured "1.3 inches squared (8.1 centimeters squared)," and was superficial and linear.  A review of the record fails to demonstrate reference to an 8.1 centimeter scar other than the reference in the SSOC.

In sum, there is conflicting evidence on the existence and nature of the second scar, other than the 11 inch abdominal scar, which is currently rated noncompensable.  The Board therefore finds that remand is required for another examination that clarifies the nature and severity of the second scar other than the 11 inch abdominal scar.  While there are sufficient findings regarding the nature and severity of the 11 inch abdominal scar, if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation that is based on the total number of unstable of painful scars.  See 38 C.F.R. § 4.118 Diagnostic Code (DC) 7804, n. 2 (2017).  Thus, the findings related to the second scar are pertinent to the issue of entitlement to an evaluation higher than 10 percent for the 11 inch abdominal scar.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected scars status post surgery for  disease with resection of the intestine.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner is requested to clarify the nature of the Veteran's scars status post surgery for Crohn's disease with resection of the intestine.  Specifically, the examiner is requested to clarify the findings related to the second scar, other than the 11 inch midline abdominal scar, identified by the 2012 and 2017 VA examiners.  Both those examiners indicated the Veteran had two scars, but objective findings appear to be limited to the 11 inch abdominal scar.  In providing this information, the examiner's attention is directed to the following:  (1) April 1999, January 2001, March 2004, May 2012, and June 2017 VA examination reports; (2) the Veteran's August 2016 hearing testimony regarding an external and internal scar; (3) the June 2013 rating decision reporting the second scar (other than the 11 inch abdominal scar) was 3 centimeters squared; and (4) the August 2017 SSOC reporting the second scar measured 8.1 centimeters squared.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




